Citation Nr: 1144998	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, also referred to as minimal degenerative changes and low back pain.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected plantar fasciitis, right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Additional pertinent evidence was submitted in November 2011.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied the Veteran's claim of service connection for low back pain.  The Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the RO's September 1996 rating decision by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.

3.  In July 2010 the Veteran withdrew his appeal of entitlement to an evaluation in excess of 10 percent for service-connected plantar fasciitis, right foot.  


CONCLUSIONS OF LAW

1.  The September 1996 rating decision which denied the Veteran's application to reopen his claim of service connection for low back pain is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Evidence received since the September 1996 rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to an increased evaluation for service-connected plantar fasciitis, right foot have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

New and Material Evidence

During the course of this appeal, it appears the agency of original jurisdiction reopened the Veteran's service connection claim and considered it on the merits. Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

In September 1996, the RO denied service connection for low back pain.  The evidence at the time consisted of service treatment records and a VA examination report dated May 1996.  Service connection was denied because there was no evidence of a low back disability.  The Veteran was notified of the decision and his appellate rights but failed to file a timely appeal.  

The Veteran has since submitted additional evidence in support of his claim.  For the reasons to be discussed below, at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.

In support of his August 2006 application to reopen his claim of service connection for a low back disability, the Veteran has submitted additional evidence, including, private treatment records.  In addition, VA treatment records and an April 2007 VA examination have been obtained.  

Of import, the medical records show current radiographic findings of minimal degenerative changes in his lumbosacral spine.  This evidence is new, in that it was not of record at the time of the September 1996 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests that the Veteran has a current low back disability.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having submitted new and material evidence, the Veteran's claim of service connection for a low back disability must be reopened and considered on the merits.

Plantar Fasciitis

In July 2010, the Veteran, with his representative, submitted a statement withdrawing his appeal for an increased initial evaluation for a right leg condition, currently evaluated as 10 percent disabling, which referred to his pending appeal for an evaluation in excess of 10 percent for plantar fasciitis, right foot.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  As the Veteran withdrew his appeal in writing prior to a Board decision, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review the issue of an initial evaluation in excess of 10 percent for service-connected plantar fasciitis, right foot.  


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened.

The appeal of entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for a low back disability.  A review of the record discloses a need for further development prior to appellate review of his claim. 

At his most recent VA examination for his low back in April 2007, the examiner opined that the Veteran's current low back disability was not at least as likely as not related to his back disorder as reported during service.  The examiner then reasoned in part that complaints of back pain during service were reported twice and were not felt to be severe at the time, and that the Veteran had a normal accompanying examination of the back.  The examiner's report specifically listed service treatment records from November 1983 and February 1985 as relevant to the current claim.  

The examiner's characterization of a normal accompanying examination of the Veteran's back is not consistent with the record.  Specifically, the February 1985 record, which the examiner characterized as showing complaints of back pain as reported by the Veteran for three weeks, with no impression, in fact includes observations that the right posterior superior iliac spine and iliac crest were lower than on the left, and that there was tenderness of the right sacroiliac joint and right lumbar paraspinous.  In addition, the record does not support the examiner's conclusion that the complaints of back pain reported during service were not felt to be severe at the time.  Accordingly, because the Board finds the examiner's opinion to be inadequate, another VA examination is necessary to assess the nature and etiology of the Veteran's low back disability.  38 U.S.C.A. § 5103A(d).

In addition, in August 2010 the Veteran summarized past treatment for his low back disorder, which included reference to treatment for his back while he was home on leave in Tyler, Texas, in 1978, as well as recent treatment involving current physical therapy twice weekly and a series of three spinal injections.  These particular treatment records are not associated with the Veteran's claims folder, and should be sought while on remand.  38 U.S.C.A. § 5103A.

VA treatment records since February 2009 should also be obtained while on remand.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment of all private health care providers who have provided him with treatment for his low back.  In particular, request information regarding the spinal injection, current physical therapy, and provider from 1978 in Tyler, Texas.  With any necessary authorization from the Veteran, obtain and associate with the claims file any records identified by the Veteran.  If unavailable, a formal finding to that effect should be associated with the claims folder.

2.  Obtain and associate with the claims file VA treatment records for the Veteran since February 2009.  If unavailable, a formal finding to that effect should be associated with the claims folder.

3.  Following receipt of any available outstanding records, arrange for a VA medical examination of the Veteran's low back.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  

Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that any current low back disability is proximately due to or the result of service.  The examiner is requested to provide a rationale for any opinion expressed.

4.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


